

Exhibit 10.4

FORM RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (together with the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) attached hereto and incorporated by
reference herein, the “Restricted Stock Unit Agreement”) is made and entered
into effective as of the grant date set forth on the Grant Notice (the “Date of
Grant”), by and between Health Net, Inc., a Delaware corporation (the
“Company”), and the recipient identified on the Grant Notice, an employee of the
Company or a subsidiary of the Company (the “Recipient”).
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”), and if applicable, the Board, has approved the
grant (the “Grant”) of Restricted Stock Units, as hereinafter defined, to the
Recipient as set forth below under the Company’s Amended and Restated 2006
Long-Term Incentive Plan, as amended and/or restated from time to time (the
“Plan”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Plan.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties agree as
follows:
1.Grant of Restricted Stock Units. In consideration of Recipient’s past and/or
continued employment with or service to an Employer and for other good and
valuable consideration, the Company hereby grants to the Recipient the number of
restricted stock units set forth on the Grant Notice (the “Restricted Stock
Units”), each such Restricted Stock Unit representing the right to receive, upon
vesting, one (1) share of the common stock, par value $0.001 per share of the
Company (the “Common Stock”), subject to all of the terms and conditions of this
Restricted Stock Unit Agreement.
2.    Vesting; Lapse of Restrictions. Except as otherwise provided in Section 3
and Section 11 hereof, the Restricted Stock Units shall vest and become
nonforfeitable as set forth on the Grant Notice. Each date upon which the
Restricted Stock Units shall vest and become nonforfeitable is referred to
herein as a “Vesting Date”. Shares of Common Stock issued by the Company in
connection with the vesting of the Restricted Stock Units may be evidenced by
stock certificates, at the request of the Recipient, which certificates shall be
registered in the name of the Recipient and delivered to Recipient within ten
(10) days of such request.
3.    Termination of Employment.
(a)    If prior to a Vesting Date, the Recipient’s employment with an Employer
is terminated by either the Recipient or the Employer for any reason (a
“Termination Event”), then all of the unvested Restricted Stock Units shall be
immediately forfeited at such Termination Event; provided, however, that for the
avoidance of doubt, if the Recipient continues to serve as an employee of an
Employer on or immediately after the Recipient’s termination of employment with
the prior Employer (i.e., Recipient’s employment is transferred to another
Employer without any breaks in service), then such termination of employment
with the prior Employer shall not be considered a Termination Event



LA\4024055.3

--------------------------------------------------------------------------------



under this Restricted Stock Unit Agreement. Notwithstanding the foregoing, if
the Recipient’s employment with an Employer is terminated on or within
twenty-four (24) months following a Change in Control (i) by an Employer without
Cause or (ii) by the Recipient under circumstances which entitle the Recipient
to Change in Control severance benefits under an effective employment agreement
between the Recipient and the Employer or under the Company’s Safety Net
Security Program, Severance Policy or their successor plans or programs, the
unvested Restricted Stock Units shall become fully vested and nonforfeitable as
of the date of such termination of employment and the date of such vesting shall
be deemed to be a Vesting Date hereunder.
(b)    If the Recipient violates the terms of Section 4 of this Restricted Stock
Unit Agreement (a “Breach Event”), in addition to being subject to all remedies
in law or equity that the Company may assert, then at any time thereafter the
Company, in its sole and absolute discretion, may, with respect to any Common
Stock attributable to a Restricted Stock Unit that has vested within six (6)
months of the Recipient’s termination of employment: (i) to the extent that the
Common Stock is beneficially owned by the Recipient, recapture from the
Recipient any or all of the shares of Common Stock; and (ii) to the extent that
the Common Stock has been sold, assigned or otherwise transferred by the
Recipient, recover from the Recipient an amount equal to the Gain Realized (as
defined in Section 4 below) from such sale, assignment or transfer.
(c)    Upon the occurrence of a Breach Event, the Company may elect to seek to
recapture all or any portion of the Common Stock pursuant to this Section 3 by
delivery of written notice to the Recipient within ninety (90) days after the
Company becomes aware of the occurrence of such Breach Event.
4.    Employment/Association with Company Competitor. The Recipient hereby
agrees that, during (i) the six-month period following a termination of the
Recipient’s employment with an Employer that entitles the Recipient to receive
severance benefits under an agreement with or policy of an Employer or (ii) the
twelve-month period following a termination of the Recipient’s employment with
an Employer that does not entitle the Recipient to receive such severance
benefits (the period referred to in either clause (i) or (ii), the
“Noncompetition Period”), the Recipient shall not undertake any employment or
activity (including, but not limited to, consulting services) with a Competitor
(as defined below), where the loyal and complete fulfillment of the duties of
the competitive employment or activity would call upon the Recipient to reveal,
to make judgments on or otherwise use any confidential business information or
trade secrets of the business of the Company or any Subsidiary to which the
Recipient had access during the Recipient’s employment with the Employer. In
addition, the Recipient agrees that, during the Noncompetition Period applicable
to the Recipient following termination of employment with the Employer, the
Recipient shall not, directly or indirectly, solicit, interfere with, hire,
offer to hire or induce any person, who is or was an employee of the Company or
any of its Subsidiaries during the 12 month period prior to the date of such
termination of employment, to discontinue his or her relationship with the
Company or any of its Subsidiaries or to accept employment by, or enter into a
business relationship with, the Recipient or any other entity or person.

2
LA\4024055.3

--------------------------------------------------------------------------------



In the event that the Recipient breaches the covenants set forth in this first
paragraph of Section 4, it shall be considered a Breach Event under Section 3
above.
“Gain Realized” shall equal the greater of the Fair Market Value (as defined in
the Plan) of the Common Stock issued in respect of the Restricted Stock Units
(I) on the date of transfer of such Common Stock or (II) on the date such
competitive activity with a Competitor was commenced by the Recipient; and
“Competitor” shall refer to any health maintenance organization or insurance
company that provides managed health care or related services similar to those
provided by the Company or any Subsidiary.
It is hereby further agreed that if any court of competent jurisdiction shall
determine that the restrictions imposed in this Section 4 are unreasonable
(including, but not limited to, the definition of Competitor or the time period
during which this provision is applicable), the parties hereto hereby agree to
any restrictions that such court would find to be reasonable under the
circumstances.
The Recipient acknowledges that the services to be rendered by the Recipient to
the Company or an Employer are of a special and unique character, which gives
this Restricted Stock Unit Agreement a peculiar value to the Company, the loss
of which may not be reasonably or adequately compensated for by damages in an
action at law, and that a material breach or threatened breach by the Recipient
of any of the provisions contained in this Section 4 will cause the Company
irreparable injury. Recipient therefore agrees that the Company may be entitled,
in addition to the remedies set forth above in this Section 4 and any other
right or remedy, to a temporary, preliminary and permanent injunction, without
the necessity of proving the inadequacy of monetary damages or the posting of
any bond or security, enjoining or restraining Recipient from any such
violations or threatened violations.
5.    Compensation Recovery (Clawback). In the event that Recipient is subject
to the Company’s Compensation Recovery Policy, as such policy may be amended
from time to time (the “Compensation Recovery Policy”), notwithstanding anything
in this Restricted Stock Unit Agreement to the contrary, any Restricted Stock
Units granted hereunder shall be subject to the terms and conditions of the
Compensation Recovery Policy. In addition, any Restricted Stock Units granted
hereunder shall be subject to the terms of any other claw-back policy
implemented by the Company in accordance with Section 8.16 of the Plan.
6.    No Rights as a Stockholder. The holder of the Restricted Stock Units shall
not be, nor have any of the rights or privileges of, a stockholder of the
Company, including, without limitation, voting rights and rights to dividends,
with respect to the Restricted Stock Units and any shares of Common Stock
underlying the Restricted Stock Units and deliverable hereunder unless and until
such shares of Common Stock shall have been issued by the Company and held of
record by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the shares of Common Stock are issued, except as provided in the Plan.

3
LA\4024055.3

--------------------------------------------------------------------------------



7.    Notices. Any notice or communication given hereunder shall be in writing
and shall be given electronically (e.g., email), or by fax or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three (3) days after mailing or twenty-four (24) hours
after transmission of an email or a fax to the contact information listed below:
To the Recipient at:
Mailing address, fax number or email address on record at Health Net, Inc. as of
the date any notice is to be delivered.
To the Company at:
Health Net, Inc.
21650 Oxnard Street
Woodland Hills, California 91367
Attention: General Counsel


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of contact information
shall be effective only upon receipt.
8.    Securities Laws Requirements. The Company shall not be obligated to
transfer any shares of Common Stock from the Recipient to another party, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (the “Securities Act”) (or
any other federal or state laws, rules or regulations as may be in effect at
that time). Further, the Company may require as a condition of transfer of any
shares to the Recipient that the Recipient furnish a written representation that
he or she is holding the shares for investment and not with a view to resale or
distribution to the public. The Company either has or will file an appropriate
Registration Statement on Form S-8 (or other applicable form), and has taken or
will take such actions as necessary to keep the information therein current from
time to time, in order to register shares of Common Stock underlying the
Restricted Stock Units under the Securities Act and shall use its commercially
reasonable efforts to cause such Registration Statement to become effective and
to maintain the effectiveness of such registration.
9.    Protections Against Violations of Restricted Stock Unit Agreement. During
the lifetime of Recipient, the Restricted Stock Units may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the shares of Common Stock underlying the
Restricted Stock Units have been issued, and all restrictions applicable to such
shares of Common Stock have lapsed. Neither the Restricted Stock Units nor any
interest or right therein shall be liable for the debts, contracts or
engagements of Recipient or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including

4
LA\4024055.3

--------------------------------------------------------------------------------



bankruptcy), and any attempted disposition thereof shall be null and void and of
no effect, except to the extent that such disposition is permitted by the
preceding sentence.
10.    Taxes. The Recipient understands that he or she (and not the Company)
shall be responsible for any tax obligation that may arise as a result of the
transactions contemplated by this Restricted Stock Unit Agreement and shall pay
to the Company, the amount determined by the Company to be such tax obligation
at the time such tax obligation arises. Such tax obligation shall be satisfied
through the withholding of shares by the Company or such other manner as
determined by the Company in its sole discretion. If the Recipient fails to make
such payment, the number of shares necessary to satisfy the tax obligations
shall be forfeited.
11.    Adjustment; Change in Control. In the event of certain corporate
transactions, the Restricted Stock Units shall be subject to adjustment as
provided in Section 8.8 of the Plan. In the event of a Change in Control, the
Restricted Stock Units shall be subject to the provisions of Section 8.9 of the
Plan.
12.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Stock Unit Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.
13.    Governing Law. This Restricted Stock Unit Agreement shall be governed by
and construed according to the laws of the State of Delaware without regard to
its principles of conflict of laws.
14.    Amendments. This Restricted Stock Unit Agreement may be amended or
modified at any time by the Committee; provided, however, that the amendment or
modification of this Restricted Stock Unit Agreement shall not, without the
consent of the Recipient, adversely affect the rights of the Recipient under
this Restricted Stock Unit Agreement. The Board may terminate, amend, restate or
amend and restate the Plan at any time; provided, however, that the termination,
amendment, restatement or amendment and restatement of the Plan shall not,
without the consent of the Recipient, impair the rights of the Recipient under
this Restricted Stock Unit Agreement.
15.    Survival of Terms. This Restricted Stock Unit Agreement shall apply to
and bind the Recipient and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors.
16.    Agreement Not a Contract for Services; Rights to Terminate Employment.
Neither the grant of the Restricted Stock Units, this Restricted Stock Unit
Agreement nor any other action taken pursuant to this Restricted Stock Unit
Agreement shall constitute or be evidence of any agreement or understanding,
express or implied, that the Recipient has a right to provide or continue to
provide services as an officer, director, employee or consultant of the Company
and/or the Employer for any period of time or at any specific rate of
compensation. Nothing in the Plan or in this Restricted Stock Unit Agreement
shall confer upon the Recipient the right to continue in the employment of an

5
LA\4024055.3

--------------------------------------------------------------------------------



Employer or affect any right which an Employer may have to terminate the
employment of the Recipient. The Recipient specifically acknowledges that the
Employer intends to review the Recipient’s performance from time to time, and
that the Company and/or the Employer has the right to terminate the Recipient’s
employment at any time, including a time in close proximity to any Vesting Date,
for any reason, with or without cause. The Recipient acknowledges that upon his
or her termination of employment with an Employer for any reason, all Restricted
Stock Units not yet vested shall be immediately forfeited at such time (other
than as set forth in Section 3(a) and Section 11 hereof).
17.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions that may arise in connection with the
Restricted Stock Units. Any interpretation, determination or other action made
or taken by the Board or the Committee regarding the Restricted Stock Units, the
Plan or this Restricted Stock Unit Agreement shall be final, binding and
conclusive.
18.    Failure to Execute Agreement. This Restricted Stock Unit Agreement and
the Restricted Stock Units granted hereunder are subject to the Recipient
returning a counter-signed copy of this Restricted Stock Unit Agreement to the
designated representative of the Company on or before the 75th day after the
Date of Grant (except as otherwise determined by the Compensation and Benefits
Committee of the Company or a subcommittee thereof in its sole discretion). In
the event that the Recipient fails to so return a counter-signed copy of this
Restricted Stock Unit Agreement within such period, then this Restricted Stock
Unit Agreement and the Restricted Stock Units granted hereunder shall
automatically become null and void and shall have no further force or effect.
Electronic acceptance of this Restricted Stock Unit Agreement shall constitute
an execution of the Restricted Stock Unit Agreement by the Recipient and a
return of the counter-signed copy to the Company for purposes of this Section
18.
19.    Section 409A of the Code. To the extent these Restricted Stock Units are
deemed subject to Section 409A of the Code, for purposes of this Restricted
Stock Unit Agreement, the Recipient will not be treated as having terminated
employment unless such termination constitutes a “separation from service,” as
defined in Treasury Regulation Section 1.409A-1(h). If, as a result of
Recipient’s “separation from service,” Recipient’s Restricted Stock Units vest
pursuant to Section 3(a), the delivery of Common Stock in respect of such
Restricted Stock Units shall be made on such date determined by the Company
within five (5) days following Recipient’s “separation from service.” If the
Recipient is a “specified employee” (as defined under the Health Net, Inc.
Specified Employee Policy, or, in the absence of such policy, within the meaning
of Section 409A of the Code) with respect to the Company at the time of a
“separation from service” and the Recipient becomes vested in Restricted Stock
Units as a consequence of such “separation from service,” and the delivery of
Common Stock does not satisfy an exemption from Section 409A of the Code,
including, without limitation, the exemptions under Treasury Regulation Section
1.409A-1(b)(4) or 1.409A-1(b)(9)(iii), then the delivery of Common Stock in
respect of such Restricted Stock Units shall be delayed until the earliest date
upon which such Common Stock may be delivered to Recipient without being subject
to taxation under Section 409A of the Code.

6
LA\4024055.3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement to be effective as of the Date of Grant.
    
Health Net, Inc.
Name:
Title:


RECIPIENT HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT HE/SHE IS AN EMPLOYEE AT
WILL AND MAY BE TERMINATED BY THE EMPLOYER AT ANY TIME, WITH OR WITHOUT CAUSE.


Your acceptance of this Restricted Stock Unit Agreement indicates that you
accept and agree to all the terms and provisions of the foregoing Restricted
Stock Unit Agreement and the attached Grant Notice, and to all the terms and
provisions of the Plan, incorporated by reference herein.


Recipient:


                            
[NAME]

7
LA\4024055.3

--------------------------------------------------------------------------------





Notice of Grant of Restricted Stock Units
Health Net, Inc.


Plan Name:
Recipient Name:
Recipient ID:
Grant Date:
Number of Restricted Stock Units Granted:
Vesting Template:

8
LA\4024055.3